DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites the limitation “at least two parts relatively moveable with between an open position and a closed position” in lines 2-3.  It appears the term “with” should be deleted for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the insert being isolated and arranged apart in the insert volume” in line 7.  The disclosure at the time of filing does not provide adequate written description support for the insert to be arranged in the insert volume while being isolated from the product volume.  FIGS. 3-5 all show the insert 10 extending into product volume 200.  There is not adequate written description support for the insert being isolated.
Claims 2-11 and 16-19 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the insert being isolated and arranged apart in the insert volume” in line 7.  It is unclear what the insert is being isolated from.  Additionally, it is unclear what is meant by the limitation “arranged apart.”  Furthermore, it is unclear if “the insert being isolated” means that the insert is not disposed within the insert volume.
Claim 1 recites the limitation “the at least one flexible sheet is arranged over a frontal part and a rear part of the insert and matches the front part and the rear part” in lines 8-9.  It is unclear what is meant by the term “matches” in the context of the claim.
Claim 3 recites the limitation “wherein the part of flexible sheet material forming the insert volume arranged below the insert is a sealing” in lines 1-3.  It is unknown what is meant by this limitation.  The term “a sealing” is a noun in this sentence.  However, it is unknown what “a sealing” is.  For purposes of examination Examiner interprets the claim to require part of the flexible sheet material forming the insert volume arranged below the insert to be sealed.
Claim 5 recites the limitation “a tear off line configured to allow detaching a detachable film part of the at least one flexible sheet to release at least part of the insert” in lines 1-3.  It is unknown what is meant by this limitation.
Claim 6 recites the limitation “a closed position configured to provide or block communication between the product volume and the insert volume of the pack” in lines 3-4.  It is unclear how a closed position provides communication between the product volume and the insert volume.  Additionally, it is unclear if the closed position provides communication between the product volume and the insert volume or if the closed position blocks communication between the product volume and the insert volume.
Clarification is required.
Claims 2, 4, 7-11, and 16-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-8, 10, and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over FIG. 2 of Applicant Admitted Prior Art (herein referred to as “AAPA”).
Examiner notes that a statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 USC 102 in view of Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  However, even if labeled as “prior art” the work of the same inventive entity may not be considered prior art against the claims unless if falls under one of the statutory categories.  Where the inventor continues to improve upon his own work product, his foundational work product should not, without a statutory basis, be treated as prior art solely because he admits knowledge of his own work.  It is common sense that an inventor, regardless of admission, has knowledge of his own work.  Consequently, the examiner must determine whether the subject matter identified as “prior art” is applicant’s own work, or the work of another.  In the absence of another credible explanation, examiners should treat such subject matter as the work of another (MPEP § 2129.I.).  Examiner notes that FIG. 2 of applicant’s disclosure is labeled as “Prior Art.”  Applicant also discloses FIG. 2 showing a food or beverage pack according to the prior art (Specification, Page 7, lines 2-3) (Specification, Page 9, lines 4-20).  Examiner notes that a rejection using AAPA has been made and will be maintained unless/until applicant admits the FIG. 2 of the Specification labeled as “Prior Art” is applicant’s previous work.
Regarding Claim 1, AAPA discloses a pack (pack 100’) capable of preparing a food or beverage product from one or more ingredients.  The pack (pack 100’) comprises an insert (insert 10’) through which the food or beverage product is delivered.  The pack (pack 100’) has at least one flexible sheet (container 20’) that separates the pack into at least an insert volume where the insert (insert 10’) is enclosed and a product volume where the one or more ingredients are stored.  The insert (insert 10’) is isolated (via lower sealing 130’ and 140’) and arranged in the insert volume (FIG. 2).  The at least one flexible sheet (container 20’) is arranged over a frontal part and a rear part of the insert and “matches” the front part and the rear part such that there is a part of the at least one flexible sheet material (container 20’) forming the insert volume (insert 10’) arranged below the insert (AAPA, FIG. 2) (Specification, Page 9, lines 4-20).

    PNG
    media_image1.png
    806
    824
    media_image1.png
    Greyscale

Further regarding Claim 1, the limitations “for preparing a food or beverage product from one or more ingredients” and “through which the food or beverage product is delivered” are seen to be recitations regarding the intended use of the “pack.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Although AAPA does not explicitly disclose storing food or beverage ingredients within the pack, AAPA is directed towards a beverage pack known in the art to be used in conjunction with a beverage making machine.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack of AAPA to incorporate one or more food or beverage ingredients since it was known and conventional to store food or beverage ingredients within beverage packs at the time of the invention in order to make food or beverage products.  Additionally, AAPA teaches the pack being used with an injection means in the form of a fluid needle that pierce the film when connecting with the inlet hole (Specification, Page 9, lines 18-20).
Regarding Claim 2, AAPA discloses the insert (insert 10’) comprising an inlet hole (Specification, Page 9, lines 18-20).
Further regarding Claim 2, the limitations “configured for introducing a fluid through the insert and into the product volume of the pack to prepare the food or beverage product from the one or more ingredients inside the product volume” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 3, AAPA discloses a part of the at least one flexible sheet material forming the insert volume arranged below the insert to be sealed (FIG. 2) (Specification, Page 9, lines 4-20).
Regarding Claim 4, AAPA discloses the insert volume below the insert being empty (FIG.2), i.e. the bottom of insert 10’ serves as a bottom boundary of the insert volume.
Regarding Claim 7, AAPA discloses the insert (insert 10’) comprising an inlet hole through which a fluid is injected (FIG. 2) (Specification, Page 9, lines 18-20).
Further regarding Claim 7, the limitations “the inlet hole being accessible through each of the front part and the rear part of the insert” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 8, AAPA discloses the at least one flexible sheet (container 20’) being provided with side sealing (lateral or side sealing 110’ and 120’), middle product sealing (upper sealing 150’), and a lower sealing (lower sealing 130’, 140’) to seal the pack (pack 100’) (FIG. 2) (Specification, Page 9, lines 4-20).
Regarding Claim 10, AAPA discloses the pack (pack 100’) comprising a sachet or a pouch (FIG. 2).
Regarding Claim 18, AAPA discloses the insert including at least one displacing hole (inlet hole) capable of allowing connection of the insert with a beverage preparation device wherein the at least part of the insert is released by detaching the detachable film part including the at least one displacing hole (inlet hole) (Specification, Page 9, lines 4-20).
Regarding Claim 19, AAPA does not explicitly state that the front and rear parts of the insert are identical.  However, one of ordinary skill in the art would adjust the structural features of the insert of the pack such that the insert fits the receptacle holder of the beverage making apparatus in which the insert of the pack is inserted to allow the pack to connect with the receptacle of the beverage making apparatus.  The configuration of the claimed insert having front and rear parts that are identical to one another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed insert was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 1-3, 7-8, 10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104.
Regarding Claim 1, Austin et al. discloses a pack (capsule 40) capable of preparing a food or beverage product from one or more ingredients.  The pack (capsule 40) comprises an insert (nozzle) through which the food or beverage product is delivered.  The pack (capsule 40) has at least one flexible sheet separating an insert volume where the insert (nozzle) is enclosed and a product volume (beverage chamber 43) where the one or more ingredients are stored.  The insert (nozzle) is isolated and arranged apart in the insert volume.  The at least one flexible sheet is arranged over a front part and a rear part of the insert (nozzle) “matches” the front part and the rear part such that a part of the at least one flexible sheet material forming the insert volume is arranged below the insert (nozzle) (‘104, FIG. 4) (‘104, Paragraph [0065]).

    PNG
    media_image2.png
    603
    577
    media_image2.png
    Greyscale

Further regarding Claim 1, the limitations “for preparing a food or beverage product from one or more ingredients” and “through which the food or beverage product is delivered” are seen to be recitations regarding the intended use of the “pack.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Austin et al. discloses the insert (nozzle) comprising an inlet hole (cylindrical bore sealed by membrane 35) capable of introducing a fluid through the insert (nozzle) (‘104, Paragraph [0062]).
Further regarding Claim 2, the limitations “configured for introducing a fluid through the insert and into the product volume of the pack to prepare the food or beverage product from the one or more ingredients inside the product volume” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 3, Austin et al. discloses a part of the at least one flexible sheet forming the insert volume arranged below the insert (nozzle) is sealed (at bottom seam 41) (‘104, FIG. 4) (‘104, Paragraph [0065]).
Regarding Claim 7, the nozzle of Austin et al. would necessarily have an inlet hole through where the fluid is injected (‘104, FIG. 4) (‘104, Paragraph [0073]).
Further regarding Claim 7, the limitations “through which a fluid is injected” and “the inlet hole being accessible through each of the front part and the rear part of the insert” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.  The pack of Austin et al. has an inlet hole (central bore) capable of being accessed through the front part and the rear part by cutting a hole through the front part and/or the rear part to tear the membrane to access central bore.
Regarding Claim 8, Austin et al. discloses the at least one flexible sheet being provided with side sealing (edge seams), middle product sealing (top seam), and a lower sealing (bottom seam) to seal the pack (‘104, Paragraph [0062]).
Regarding Claim 10, Austin et al. discloses the pack being comprising a sachet or a pouch (‘104, FIG. 4) (‘104, Paragraphs [0052] and [0065]).
Regarding Claim 18, Austin et al. discloses the insert including at least one displacing hole (central bore) (‘104, Paragraph [0062]).
Further regarding Claim 18, the limitations “configured to allow connection of the insert with a beverage preparation device wherein the at least part of the insert released by detaching the detachable film part includes the at least one displacing hole” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 19, Austin et al. does not explicitly state that the front and rear parts of the insert are identical.  However, one of ordinary skill in the art would adjust the structural features of the insert of the pack such that the insert fits the receptacle holder of the beverage making apparatus in which the insert of the pack is inserted to allow the pack to connect with the receptacle of the beverage making apparatus.  The configuration of the claimed insert having front and rear parts that are identical to one another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed insert was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Claims 4-5, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as applied to claim 1 above in further view of Hess III et al. US 6,050,451.
Regarding Claim 4, Austin et al. is silent regarding the insert volume below the insert being empty.
Hess III et al. discloses a pack (container 22) comprising an insert (dispensing structure 20) wherein the pack (container 22) has at least one flexible sheet that separates the pack (container 22) into at least an insert volume where the insert (dispensing structure 20) is enclosed and a product volume where one or more ingredients are stored wherein the insert volume below the insert is empty (‘451, FIG. 1) (‘451, Column 5, lines 51-67).
Both Austin et al. and Hess III et al. are directed towards the same field of endeavor of flexible beverage packs comprising an insert.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Austin et al. and incorporate an insert volume below the insert that is empty impart a tamper evident feature while allowing the user to tear open the pack.
Regarding Claim 5, Austin et al. is silent regarding a tear off line capable of allowing detaching a detachable film part of the at least one flexible sheet to release at least part of the insert.
Hess III et al. discloses a tear off line (partial perforations 66) capable of detaching a detachable film part of the at least one flexible sheet to release at least part of the insert (‘451, Column 6, lines 63-67) (‘451, Column 7, lines 1-12).
Both Austin et al. and Hess III et al. are directed towards the same field of endeavor of flexible beverage packs comprising an insert.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Austin et al. and incorporate a tear off line capable of detaching a detachable film part of the at least one flexible sheet to release at least part of the insert as taught by Hess III et al. in order to impart a tamper evident feature to the pack (‘451, Column 2, lines 4-6) while allowing easy removal of the tamper evidence feature.
Regarding Claims 8 and 17, Austin et al. discloses the at least one flexible sheet being provided with side sealing (edge seams 31) and a lower sealing (bottom seam 33) to seal the pack (‘104, Paragraph [0062]).
Austin et al. is silent regarding a middle product sealing such that the product volume and the insert volume are separated by the insert and the middle product sealing.
Hess III et al. discloses a pack (container 22) comprising an insert (dispensing structure 20) wherein the pack (container 22) has at least one flexible sheet that separates the pack (container 22) into at least an insert volume where the insert (dispensing structure 20) is enclosed and a product volume where one or more ingredients are stored.  Hess III et al. further discloses the at least one flexible sheet being provided with a middle product sealing (seal of cover 24) wherein the product volume and the insert volume (volume encompassed by cover 24) are separated by the insert (dispensing structure 20) and the middle product sealing (seal of cover 24) (‘451, FIG. 1) (‘451, Column 5, lines 51-67).

    PNG
    media_image3.png
    698
    747
    media_image3.png
    Greyscale

Both Austin et al. and Hess III et al. are directed towards the same field of endeavor of flexible beverage packs comprising an insert.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Austin et al. and incorporate a middle product sealing such that the product volume and the insert volume are separated by the insert and the middle product sealing as taught by Hess III et al. in order to impart a tamper evident feature to the pack (‘451, Column 2, lines 4-6).
Regarding Claim 9, Hess III et al. discloses a tear off line (partial perforations 66) capable of detaching the insert from the product volume (‘451, Column 6, lines 63-67) (‘451, Column 7, lines 1-12).
Claims 5, 8-9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as applied to claim 1 above in view of Sibileau et al. US 2010/0032452.
Regarding Claim 5, Austin et al. is silent regarding a tear off line capable of allowing detaching a detachable film part of the at least one flexible sheet to release at least part of the insert.
Sibileau et al. discloses a pack comprising an insert (pump 15) and at least one flexible sheet having at least two distinct and separated volumes of an insert volume and a product volume (‘452, FIG. 1) (‘452, Paragraph [0042]).  Sibileau et al. further discloses a tear off line (scored line 21) (‘452, Paragraph [0033]).

    PNG
    media_image4.png
    826
    851
    media_image4.png
    Greyscale

Both Austin et al. and Sibileau et al. are directed towards the same field of endeavor of flexible packs comprising an insert.  It would have been obvious to one of ordinary skill in the art at the time of the invention to completely enclose the insert of Austin et al. and incorporate a tear off line that allows detaching of a pat of the at least one flexible sheet to release at least part of the insert as taught by Sibileau et al. in order to provide a tamper evident proof to the pack before initial use (‘452, Paragraph [0033]).
Further regarding Claim 5, the limitations “configured to allow detaching a detachable film part of the at least one flexible sheet to release at least part of the insert” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claims 8 and 17, Austin et al. discloses the at least one flexible sheet being provided with side sealing (edge seams 31) and a lower sealing (bottom seam 33) to seal the pack (‘104, Paragraph [0062]).
Austin et al. is silent regarding a middle product sealing such that the product volume and the insert volume are separated by the insert and the middle product sealing.
Sibileau et al. discloses a pack comprising an insert (pump 15) and at least one flexible sheet having at least two distinct and separated volumes of an insert volume and a product volume (‘452, FIG. 1) (‘452, Paragraph [0042]).  Sibileau et al. further discloses a middle product sealing (seal that fixes flexible walls to member) wherein the product volume and the insert volume are separated by the insert and the middle product sealing (‘452, FIG. 1) (‘452, Paragraph [0011]).
Both Austin et al. and Sibileau et al. are directed towards the same field of endeavor of flexible packs comprising an insert.  It would have been obvious to one of ordinary skill in the art at the time of the invention to completely enclose the insert of Austin et al. and incorporate a middle product sealing wherein the product volume and the insert volume are separated by the insert and the middle product sealing as taught by Sibileau et al. in order to provide a tamper evident proof to the pack before initial use (‘452, Paragraph [0033]).
Regarding Claim 9, Austin et al. is silent regarding a tear off line arranged at a certain height in the pack.
Sibileau et al. discloses a pack comprising an insert (pump 15) and at least one flexible sheet having at least two distinct and separated volumes of an insert volume and a product volume (‘452, FIG. 1) (‘452, Paragraph [0042]).  Sibileau et al. further discloses a tear off line (scored line 21) arranged at a certain height in the pack (‘452, Paragraph [0033]).
Both Austin et al. and Sibileau et al. are directed towards the same field of endeavor of flexible packs comprising an insert.  It would have been obvious to one of ordinary skill in the art at the time of the invention to completely enclose the insert of Austin et al. and incorporate a tear off line that allows detaching of a part of the at least one flexible sheet to release at least part of the insert as taught by Sibileau et al. in order to provide a tamper evident proof to the pack before initial use (‘452, Paragraph [0033]).
Further regarding Claim 9, the limitations “configured to detach the insert from the product volume of the pack” are limitations with respect to the intended use of the pack and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as applied to claim 1 above in view of Edelstein US 2017/0210532.
Regarding Claims 6 and 16, Austin et al. is silent regarding the insert comprising at least two parts relatively moveable between an open position and a closed position configured to provide or block communication between the product volume and the insert volume of the pack and the insert comprising an inner outlet wherein when the at least two parts are in the open position the inner outlet is unblocked and the insert provides communication between the product volume and the insert volume of the pack wherein when the at least two parts are in the closed position the inner outlet is blocked and the insert blocks communication between the product volume and the insert volume of the pack.
Edelstein discloses a pack capable of preparing a beverage product (coffee) from one or more ingredients (coffee) (‘532, Paragraph [0011]).  The pack (flexible pouch 10) comprises an insert (valve 12) through which the food or beverage product is delivered.  The pack (flexible pouch 10) has at least one flexible sheet capable of separating the pack (flexible pouch 10) into an insert volume and a product volume.  The at least one flexible sheet is arranged over a frontal part and a rear part of the insert (valve 12) and contacts the front part and the rear part (‘532, FIG.1) (‘532, Paragraph [0038]).  The insert (valve 12) comprises at least two parts (front panel 11 and back panel 13) relatively moveable between an open position and a closed position configured to provide or block communication between the product volume and the insert volume of the pack (flexible pouch 10) (‘532, Paragraph [0040]) wherein multiple valves are included (‘532, Paragraph [0010]).  The valve being opened and closed many times (‘532, Paragraph [0006]) reads on the claimed insert comprising an inner outlet wherein when the at least two parts are in the open position the inner outlet is unblocked and the insert provides communication between the product volume and the insert volume of the pack (valve is open) and wherein when the at least two parts are in the closed position the inner outlet is blocked and the insert blocks communication between the product volume and the insert volume of the pack (valve is closed).  It is noted that the limitation “wherein the insert comprises an inner outlet” does not require the presence on multiple outlets disposed on the insert.  An insert having a single outlet reads on the claimed inner outlet.  The valve Edelstein necessarily has an outlet to allow fluid communication through the valve.

    PNG
    media_image5.png
    1666
    669
    media_image5.png
    Greyscale


Both Austin et al. and Edelstein are directed towards the same field of endeavor of flexible beverage packs for coffee wherein the pack has a fitment insert disposed between two flexible sheets of the beverage packs.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage pack of Austin et al. and incorporate a fitment insert that has at least two parts relatively movable between an open position and a closed position configured to provide or block communication between the product volume and the insert volume of the pack as taught by Edelstein in order to allow liquids to be inserted into the interior of the pouch when the valve is in the open position while allowing the valve to seal itself when the pack is not in use (‘532, Paragraph [0033]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as applied to claim 1 above in view of Boyd et al. US 2002/0048621.
Regarding Claim 11, Austin et al. is silent regarding an identification member comprising information on process parameter to produce the food or beverage product.
Boyd et al. discloses a beverage pack (packet 10) comprising an identification member (machine interpretable feature 30) comprising information on process parameters to produce food or beverage product (‘621, FIG. 2) (‘621, Paragraphs [0028] and [0030]).

    PNG
    media_image6.png
    385
    1432
    media_image6.png
    Greyscale

Both Austin et al. and Boyd et al. are directed towards the same field of endeavor of beverage packs used in beverage making machines.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pack of Austin et al. and incorporate an identification member comprising information on process parameters to produce food or beverage product as taught by Boyd et al. in order to provide instructions to the beverage making machine as to how the beverage should be made for a particular cup of beverage.

Double Patenting
Claims 1-11 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17/293,605 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-14 of the copending ‘605 application also reads on Claims 1-11 and 16-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of copending Application No. 17/269,207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-16 of the copending ‘207 application also reads on Claims 1-11 and 16-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 and 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 of copending Application No. 16/076,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-12 of the copending ‘050 application also reads on Claims 1-11 and 16-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes the new Claim Objections and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
Examiner notes that applicant’s statement on Page 7 of the Remarks with respect to AAPA that AAPA includes a pack comprising a container 20’ and an insert 10’ that is overwrapped by the flexible sheet configuring the container 220’ wherein the flexible sheet overwraps the insert and must conform to the shape of the insert to provide a barrier for the insert and applicant’s statement on Page 8 of the Remarks that AAPA does not suggest a pack separated into at least an insert volume where the insert is enclosed and a product volume where the one or more ingredients are stored, the insert being isolated and arranged apart in the insert volume and that the insert of AAPA is overwrapped by the flexible sheet does not distinctly and specifically point out the supposed errors of the Office Action with respect to the rejections to AAPA.  The insert of AAPA is “overwrapped” by the flexible sheet that makes up the container.  It is noted that the limitations “the insert being isolated and arranged apart in the insert volume” are rejected as being unclear under 35 USC 112(b).  The rejections to AAPA have been maintained herein.
Examiner notes that applicant’s statement on Page 7 of the Remarks with respect to Austin et al. that Austin et al. discloses a capsule 40 having a beverage chamber 43 formed between two flexible laminate sheets and a nozzle in the top seam of the capsule 40 that allows fluid to enter the beverage chamber 43 and an outlet gap in the bottom seam of the capsule 40 that provides an outlet from the beverage chamber and applicant’s statement on Page 8 of the Remarks that Austin et al. does not suggest a pack separate into at least an insert volume where the insert is enclosed and a product volume where the one or more ingredients are stored where the insert is isolated and arranged apart in the insert volume does not distinctly and specifically point out the supposed errors of the Office Action with respect to the rejections to Austin et al.  It is noted that the limitations “the insert being isolated and arranged apart in the insert volume” are rejected as being unclear under 35 USC 112(b).  The rejections to Austin et al. have been maintained herein.
Examiner notes that none of applicant’s comments on Pages 8-9 of the Remarks with respect to the rejections to 35 USC 103(a) distinctly or specifically points out the supposed errors of the Office Action.
Examiner notes that the Double Patenting rejections have been maintained.  Examiner notes that the Double Patenting rejections are provisional and have been held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ertur et al. US 2014/0318378 discloses a beverage capsule (content cartridge 10) comprising a cover and a fitment wherein the fitment is attached to the cover and the fitment includes a valve assembly which when opened provides a fluid path into the beverage capsule (content cartridge 10) (‘378, Paragraph [0043]).
Noth et al. US 2021/0053750 discloses a flexible beverage pack (beverage pack 100) comprising a container and a fitment (spout 10) (‘750, Paragraph [0041]) that has two parts moveable with respect to each other (‘750, Paragraph [0042]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792